Exhibit Consulting Agreement This consulting agreement (the “Agreement”), entered into on March 13, 2009 and effective as of the Effective Date (as defined in Section 1(e)), is made by and between BioNeutral Group, Inc., a Nevada corporation (together with any successor thereto, the “Company”), and James Crane, an independent provider of services (the “Contractor”). RECITALS A.The Company desires to assure itself of the services of the Contractor, as an independent contractor, by engaging the Contractor to perform services under the terms hereof. B.The Contractor desires to provide services to the Company, as an independent contractor, on the terms herein provided. AGREEMENT NOW, THEREFORE, in consideration of the foregoing and of the respective covenants and agreements set forth below the parties hereto agree as follows: 1.Certain Definitions. (a)“Stock Award” shall have the meaning set forth in Section3(a). (b)“Board” shall mean the Board of Directors of the Company. (c)“Change in Control Event” shall mean any event subsequent to February 6, 2009, which results in: [1] A change in the majority ownership of the Company such that the current majority shareholder(s) no longer retain majority control over the Company’s daily business operations and a shareholder vote called by the current majority shareholders will not necessarily result in the wishes of the majority shareholder being met [2] An event whereby the Company is acquired by another business and the acquiring business obtains majority control through the acquisition or award by the Company's Board, of the majority of the seats on the Board of Directors [3] An event whereby the Company is acquired by another business and the acquiring business obtains majority control through majority share ownership [4] An event whereby the Company is acquired by another business and the acquiring business obtains majority control through voting control rights specific to a designation of shareholder rights or a stockholders’ agreement; or through a reverse or other merger subsequent to the merger between BioNeutral Laboratories Corporation USA and Moonshine Creations, Inc on January 30, 2009. (d)“Company” shall, except as otherwise provided in Section 6(f), have the meaning set forth in the preamble hereto. (e)“Contractor” shall have the meaning set forth in the preamble hereto. 1 (f)“Date of Termination” shall mean the date indicated in the Notice of Termination or the date specified by the Company pursuant to Section 4(b), whichever is earlier. (g)“Effective Date” shall mean January 29, 2009, the date Contractor’s Consulting with the Company commences hereunder. (h)“Notice of Termination” shall have the meaning set forth in Section4(b). (i)“Term” shall have the meaning set forth in Section2(b). (j)“SEC” shall mean the United States Securities and Exchange Commission. (k)“Super 8-K” shall mean the Form 8-K as filed with the United States Securities and Exchange Commission on or around January 30, 2009, which is inclusive of the Company’s audited financial statements for the years ended December 31, 2007 and 2006, and its reviewed financial statements for the period ended September 30, (l)“Registration Rights” shall mean that the Contractor shall have piggyback registration rights such that all shares of common stock issued under the Stock Award are to be included in any and all registration statement(s) filed by the Company until a registration statement is deemed effective by the United States Securities and Exchange Commission ("SEC") subsequent to the Effective Date. 2.Consulting. (a)In General.The Company shall engage the Contractor and the Contractor shall perform services on behalf of the Company upon the other terms and conditions herein provided. (b)Term of Agreement.The initial term under this Agreement (the “Initial Term”) shall be for the period beginning on the Effective Date and ending on the first anniversary thereof, unless earlier terminated as provided in Section 4.Upon expiration of the Initial Term, the Consulting term hereunder shall automatically be extended for successive one year periods (“Extension Terms” and, if so extended, collectively with the Initial Term, the “Term”); provided that the parties agree on appropriate compensation during such Extension Terms and neither party has delivered notice of non-extension to the other; provided further that any notice of non-extension shall be delivered no later than 30 days prior to the expiration of the then-applicable Term. (c)Position and Duties.During the Term, the Contractor shall provide services to the Company as defined in Exhibit A to the Agreement.The Contractor will be subject to direction of the Board; shall report directly to the Board; and agrees to observe and comply with the Company’s rules and policies as adopted by the Company from time to time. 3.Compensation and Related Matters. (a)Cash and Shares of Common Stock in Lieu of Cash.The Contractor will receive a monthly fee of $5,000, payable by the 15th of each month until the Agreement or terms within the Agreement expire or the Agreement is terminated.However, it is agreed that for the months of March and April 2009, the Contractor will accept as payment in lieu of cash, a total of 10,000 shares of common stock.All shares of the Company's common stock issued under this Section 3 (a) shall contain Registration Rights as defined herein such that the Company will include all shares issued under the Stock Award in any and all registration statements filed subsequent to the Effective Date until a registration statement is deemed effective by the SEC.
